Citation Nr: 0725331	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-38 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
shoulder disability.


REPRESENTATION

Veteran represented by:	Gregory Keenum - Private 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1997 to June 
2001.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran testified that he had received treatment for his 
right shoulder at the Magnolia Research Hospital, but no such 
records have been associated with the veteran's claims file.  
This should be done.

The veteran also testified that he had difficulty raising his 
right arm, indicating that he felt pain below shoulder level 
upon motion.  At his most recent VA examination in the 
examiner indicated that the veteran had active abduction to 
120 degrees and forward flexion to at least 135 degrees.  The 
examiner also noted that there was some pain on range of 
motion testing but he failed to specify how, if at all, this 
pain limited motion.  Because the veteran's testimony appears 
to indicate that his shoulder has become more limiting than 
what was shown on his most recent VA examination, a new 
examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his claim, 
what evidence, if any, he is to submit, and 
what evidence VA will obtain with respect to 
his claim for a rating in excess of 10 percent 
for his right shoulder disability.  Further, 
ask him to submit any evidence in his 
possession which pertains to his claim; and 
inform him as to how effective dates are 
formulated.

2.  Obtain the veteran's Memphis, VA Medical 
Center system treatment records from April 
2005 to the present.

3.  Contact the veteran for the appropriate 
release to acquire records from Magnolia 
Research Hospital; then attempt to acquire 
copies of the treatment records.

4.  Once the requested development is 
accomplished, schedule the veteran for an 
examination of his right shoulder.  The 
examiner should be provided with the 
veteran's claims file and asked to fully 
review it.  The examiner should specifically 
address the range of motion of the veteran's 
right shoulder and provide an estimate as to 
how pain limits the range of motion. 

5.  Once the development has been completed, 
the claim should be readjudicated.  If any 
of the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond before returning the 
record to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

